DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” thus are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for executing, in software” and “means for executing, in hardware” in claim 18.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 18 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: “SoC” and” FPGA” respectively.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 15, the term “the integrity” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “

Allowable Subject Matter
Claims 3, 5, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.
Claims 19-20 are allowed over the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2016/0232019 A1), in view of BeSerra (US 10,678,721 B1).
For claim 1, 
Shah teaches a server comprising: a CPU (central processing unit) complex; and an offload card [] (see abstract, figure 1, and other locations: view host as said server), wherein the CPU complex is configured to execute one or more virtual machines (see abstract, figure 1, and other locations), wherein the [] is configured to execute, in software, one or more first functions of a hypervisor associated with the one or more VMs, and wherein the  [] is configured to execute, in hardware, one or more second functions of the hypervisor associated with the one or more VMs (see abstract, figure 1, and other locations: physical and applications are offloaded to the NIC).
Shah does not explicitly teach “including: a SoC (system-on-chip); and a FPGA (field programmable gate array)” and “SoC” and “FPGA”.
However, BeSerra teaches including: (the NIC including) “a SoC (system-on-chip); and a FPGA (field programmable gate array)” and “SoC” and “FPGA” (see figure 3, column 5 lines 25-40, and other locations: each one of blocks 320 and 324 can be FPGA and SoC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah to include including: “a SoC (system-on-chip); and a FPGA (field programmable gate array)” and “SoC” and “FPGA”, as taught by BeSerra, because each one of Shah and BeSerra teach Using NIC connected to host therefore they are analogous arts and because NICs normally include significant computing resources that can be used in processing (see figure 3, column 5 lines 25-40, and other locations).

For claim 2, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the SoC and the FPGA are communicatively coupled with each other via a PCIe (Peripheral Component Interconnect Express) interface that is internal to the offload card and via an Ethernet interface that is internal to the offload card (see figure 3, column 7 lines 15-17, and other locations).

For claim 4, 
The combination of Shah and BeSerra teaches the limitations of claim 2 for the reasons above.
BeSerra further teaches the offload card is inserted into a mainboard of the server via a PCIe edge connector interface (see abstract, figure 3 block 260, and other locations: NIC commonly connects to MB with PCIe).

For claim 6, 
The combination of Shah and BeSerra teaches the limitations of claim 4 for the reasons above.
BeSerra further teaches the FPGA is communicatively coupled with the CPU complex through the PCIe edge connector interface (see figure 3 and rejection to claim 4: coupled indirectly).

For claim 7, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the SoC is communicatively coupled with one or more volatile memory modules resident on the offload card, the one or more volatile memory modules acting as a working memory from which the SoC can execute the one or more first functions (see column 11 lines 15-20 and other locations).

For claim 8, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the SoC is communicatively coupled with a flash memory module resident on the offload card, the flash memory module storing program code for the one or more first functions (see column 11 lines 15-20 and other locations).

For claim 9, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the FPGA is communicatively coupled with one or more volatile memory modules resident on the offload card, the one or more volatile memory modules acting as a working memory for the FPGA at a time of executing the one or more second functions (see column 11 lines 15-20, figure 3, and other locations: when FPGA is processor).

For claim 10, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the FPGA is communicatively coupled with a flash memory module resident on the offload card, the flash memory module storing at least one configuration image for configuring the FPGA to execute the one or more second functions (see column 11 lines 15-20, figure 3, and other locations: when FPGA is processor, flash contains program, which is a configuration).

For claim 16, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the one or more first functions include network control plane functions or storage control plane functions (see figure 3 and other locations: processor normal operations include storage and communications).

For claim 17, 
The combination of Shah and BeSerra teaches the limitations of claim 1 for the reasons above.
BeSerra further teaches the one or more second functions include network data plane functions or storage data plane functions (see figure 3 and other locations: processor normal operations include storage and communications).


For claim 18, 
The claim recites essentially similar limitations from claim 1. Claim 18 is in means plus function form.




Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2016/0232019 A1), in view of BeSerra (US 10,678,721 B1), and in further view of Packer Ali (US 2018/0330095 A1).
For claim 11, 
The combination of Shah and BeSerra teaches the limitations of claim 10 for the reasons above.
The combination of Shah and BeSerra does not explicitly teach “the flash memory module stores a first configuration image corresponding to a normal operating configuration for the FPGA and a second configuration image corresponding to a failsafe operating configuration for the FPGA”.
However, Packer Ali teaches the flash memory module stores a first configuration image corresponding to a normal operating configuration for the FPGA and a second configuration image corresponding to a failsafe operating configuration for the FPGA (see [0002], [0024], [0063], and other locations: failsafe boot image in case first/normal boot doesn’t work).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shah and BeSerra to include “the flash … configuration for the FPGA”, as taught by Packer Ali, because each one of Shah, BeSerra, and Packer Ali teach processor circuitry therefore they are analogous arts and because secondary boot improves reliability (see [0002], [0024], [0063], and other locations).

For claim 12, 
The combination of Shah, BeSerra, and Packer Ali teaches the limitations of claim 11 for the reasons above.
Packer Ali further teaches the first configuration image is applied to the FPGA by default upon power-on of the offload card (see locations pointed to above: boot is after power off).

For claim 13, 
The combination of Shah, BeSerra, and Packer Ali teaches the limitations of claim 12 for the reasons above.
Packer Ali further teaches the second configuration image is applied to the FPGA if an error occurs while applying the first configuration image (see locations pointed to above: bad boot after power off).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114